Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi; Hideo (US 20170336591 A1, hereinafter “Kobayashi”), in view of Maynard Charles (US 2953970 A, hereinafter “Maynard”).

Regarding claim 1, Kobayashi teaches an apparatus for detachably mounting filters onto a lens of a photographic device (as illustrated by Figs. 5: a camera filter unit), the apparatus comprising: 
as illustrated by Figs. 5: rear ring 5) comprising: 
a first main frame (as illustrated by Figs. 5: a rear annular plate portion 43) comprising: 
a first threaded portion defining external threads for engagement with the lens (as illustrated by Figs. 5: external thread 12 is a rear mounting portion for mounting into a lens-barrel of an imaging lens or a camera); 
and a second threaded portion defining internal threads (as illustrated by Figs. 5: The rear ring 5 also includes a thick portion 65 and an internal thread 66); 
and a first engagement member (as illustrated by Figs. 5: rear inner ring 61) as illustrated by Figs. 5, [0096]: the rear inner ring 61 includes a thin ring portion 73 and a thick ring portion 74. On the outer peripheral surface of the thick ring portion 74, an external thread 75 is formed that can be threadedly engaged with the internal thread 66 of the rear ring 5); 
and a filter assembly (as illustrated by Figs. 5: a front ring 4) comprising: 
a second main frame (as illustrated by Figs. 5: a front annular plate portion 15 of the front ring 4) comprising a third threaded portion 308 defining internal threads (as illustrated by Figs. 5: [0070]: internal thread 11 serving as a front mounting portion is formed on the inner peripheral surface of the front annular plate portion 15); 
a filter received by the second main frame (as illustrated by Figs. 5: the front annular plate portion 15 holding a polarization filter 2); 
as illustrated by Figs. 5: an inner ring 3 includes an annular frame 31 for holding the polarization filter 2), as illustrated by Figs. 5: [0043]: the annular frame 31 threadedly engaged with the internal thread 11 of the front ring 4).
Kobayashi does not teach the first engagement member comprising a first set of one or more magnets disposed towards the second threaded portion, and the second engagement member comprising a second set of one or more magnets disposed towards the third threaded portion.
However, Maynard discloses the first engagement member comprising a first set of one or more magnets disposed towards the second threaded portion, and the second engagement member comprising a second set of one or more magnets disposed towards the third threaded portion (as illustrated by Figs.1&3: each retaining ring 13 includes two projections where a magnetic portion 23 is disposed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi’s attachment coupling technique to include a first set of one or more magnets disposed towards the second threaded portion, and the second engagement member comprising a second set of one or more magnets disposed towards the third threaded portion as taught by Maynard. The suggestion/ motivation for doing so would be to enables a coupling element to effortlessly seat itself properly, firmly and repeatedly without the necessity of adjustments.

Regarding claim 2, the Kobayashi and Maynard combination teaches the apparatus of claim 1, in addition Kobayashi discloses wherein the first engagement member defines external threads configured to be received by the internal threads of the second threaded portion of the first main frame (as illustrated by Figs. 5: the external thread 75 of the rear inner ring 61 threadedly engaged with the internal thread 66 of the rear annular plate portion 43).

Regarding claim 3, the Kobayashi and Maynard  combination teaches the apparatus of claim 2, in addition Kobayashi discloses further comprises a first filter (as illustrated by Figs. 5:), wherein, the first main frame comprises a first structure protruding radially inwards; the first filter rests over the first structure; and the first engagement member limits displacement of the first filter (as illustrated by Figs. 5: a disc-like second polarization filter (second optical element) 60, and a rear inner ring 61 that is inserted into the rear ring 5 from the rear to hold the second polarization filter 60 coaxially.).

Regarding claim 4, the Kobayashi and Maynard combination teaches the apparatus of claim 2, in addition Maynard discloses wherein the first engagement member (Figs. 1&3: retaining rings 13 adapted to receive an optical filter 22) defines at 

Regarding claim 5, the Kobayashi Maynard  and combination teaches the apparatus of claim 4, in addition Maynard discloses further comprises a first filter received by the first main frame, wherein, the first engagement member comprises a first leg and a second leg; the slot is defined between the first leg and the second leg;Figs.1&3: each retaining ring 13 includes two projections where an inside projection is adapted to receive and support the optical filter 22); while  Kobayashi discloses the first leg defines the external threads of the first engagement member (as illustrated by Fig. 5B: threads on the outer peripheral surface of the rear inner ring 61).

Regarding claim 6, the Kobayashi and Maynard  combination teaches the apparatus of claim 1, in addition Kobayashi discloses wherein the portion of the second threaded portion protruding over the first engagement member is configured to receive a conventional filter assembly, which is provided with threaded configuration for engagement with preceding conventional filter assembly (as illustrated by Figs. 5: a rear inner ring 61 that is inserted into the rear ring 5 to hold a disc-like second polarization filter 60 coaxially, threadedly engaged with the internal thread 66 of the rear annular plate portion 43).

Regarding claim 7, the Kobayashi and Maynard  combination teaches the apparatus of claim 1, in addition Kobayashi discloses wherein the second threaded portion is stacked over the first threaded portion (as illustrated by Figs. 5).

Regarding claim 8, the Kobayashi and Maynard  combination teaches the apparatus of claim 1, in addition Kobayashi discloses wherein the second main frame comprises a second structure that is received into the first main frame and over the first engagement member (as illustrated by Figs. 5: an outer peripheral side 41a), wherein the second structure is attracted to the first engagement member, wherein the second structure is dimensioned to ensure a seal is created between the second main frame and the first main frame at an anterior facing rim of the first main frame (as illustrated by Figs. 5, [0079]: the rear ring 5 holding the front ring 4, the front annular plate portion 41 is fitted into the annular step 25 of the front ring 4 in a frictionally movable manner. This structure allows the outer peripheral side 41a of the front annular plate portion 41 to be steplessly continuous to the outer peripheral side 15a of the front annular plate portion 15 of the front ring 4.).

Regarding claim 9, the Kobayashi and Maynard combination teaches the 9. The apparatus of claim 1, in addition Kobayashi discloses wherein the second engagement member defines external threads configured to be received by the internal threads of the third threaded portion of the second main frame (as illustrated by Figs. 5: [0043]: the annular frame 31 threadedly engaged with the internal thread 11 of the front ring 4).
Regarding claim 10, the Kobayashi and Maynard combination teaches the 10. The apparatus of claim 9, in addition Kobayashi discloses wherein the second main frame comprises a second structure protruding radially inwards (as illustrated by Figs. 5: an outer peripheral side 41a), wherein the filter rests over the second structure and the second engagement member limits displacement of the filter (as illustrated by Figs. 5, [0079]: the rear ring 5 holding the front ring 4, the front annular plate portion 41 is fitted into the annular step 25 of the front ring 4 in a frictionally movable manner. This structure allows the outer peripheral side 41a of the front annular plate portion 41 to be steplessly continuous to the outer peripheral side 15a of the front annular plate portion 15 of the front ring 4.).

Regarding claim 11, the Kobayashi and Maynard combination teaches the apparatus of claim 9, in addition Maynard discloses wherein the second engagement member defines at least one slot, wherein the slot receives the second set of one or more magnets (Figs. 1&3: retaining rings 13 adapted to receive an optical filter 22) defines at least one slot, wherein the slot receives the first set of one or more magnets (the retaining rings 13 includes a permanently magnetic portion 23 in a niche)

Regarding claim 12, the Kobayashi and Maynard  combination teaches the apparatus of claim 11, in addition Maynard discloses wherein the second engagement member comprises a third leg and a fourth leg, wherein, the slot is defined between the third leg and the fourth leg; the fourth leg extends towards the filter and limits displacement of the filter (Figs.1&3: each retaining ring 13 includes two projections where an inside projection is adapted to receive and support the optical filter 22); while  Kobayashi discloses the third leg defines the external threads of the second engagement member (as illustrated by Fig. 5B: threads of the annular frame 31).

Regarding claim 13, the Kobayashi and Maynard  combination teaches the apparatus of claim 1, in addition Kobayashi discloses wherein the portion of the third threaded portion protruding over the second engagement member is configured to receive a conventional filter assembly, which is provided with threaded configuration for engagement with preceding conventional filter assembly (as illustrated by Figs. 5: a rear inner ring 61 that is inserted into the rear ring 5 to hold a disc-like second polarization filter 60 coaxially, threadedly engaged with the internal thread 66 of the rear annular plate portion 43).
	
Regarding claim 14, the Kobayashi and Maynard combination teaches the apparatus of claim 1, in addition Kobayashi discloses further comprises a lens cover (as illustrated by Figs. 5, [0067]: the exposed portion of the internal thread 11 that is exposed to the front side more than the inner ring 3 is a front mounting portion for mounting a cap or a hood into the front of the camera filter unit 1).
Moreover, Maynard further discloses defining a groove receiving a ferro magnetic material to magnetically couple the lens cover to the first or the second set of one or more magnets (as illustrated by Figs.1&3: an outermost retaining ring 14 includes two projections where magnetic portions 23 are disposed).
before the effective filing date of the claimed invention to modify Kobayashi’s attachment coupling technique to include defining a groove receiving a ferro magnetic material to magnetically couple the lens cover to the first or the second set of one or more magnets as taught by Maynard. The suggestion/ motivation for doing so would be to enables a coupling element to effortlessly seat itself properly, firmly and repeatedly without the necessity of adjustments.

Regarding claim 15, the Kobayashi and Maynard  combination teaches the apparatus of claim 1, in addition Kobayashi discloses wherein, the second engagement member defines external threads configured to be received by the internal threads of the third threaded portion of the second main frame (as illustrated by Figs. 5: [0043]: the annular frame 31 threadedly engaged with the internal thread 11 of the front ring 4); the second engagement member limits displacement of the filter; the filter is disengagable from the filter assembly by disengaging the second engagement member from the second main frame (as illustrated by Figs. 5: a disc-like second polarization filter (second optical element) 60, and a rear inner ring 61 that is inserted into the rear ring 5 from the rear to hold the second polarization filter 60 coaxially).

Regarding claim 16, the Kobayashi and Maynard  combination teaches the apparatus of claim 1, in addition Kobayashi discloses wherein, the second main frame comprises a second structure protruding radially inwards (as illustrated by Figs. 5: an outer peripheral side 41a); and the portion of the second threaded portion protruding as illustrated by Figs. 5, [0079]: the rear ring 5 holding the front ring 4, the front annular plate portion 41 is fitted into the annular step 25 of the front ring 4 in a frictionally movable manner. This structure allows the outer peripheral side 41a of the front annular plate portion 41 to be steplessly continuous to the outer peripheral side 15a of the front annular plate portion 15 of the front ring 4).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697